Citation Nr: 1816399	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  05-17 646A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an increased initial rating for a psychiatric disability, rated as 50 percent disabling from May 14, 2004, to May 13, 2012, and rated as 70 percent disabling on and after May 14, 2012.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Baltimore RO now maintains jurisdiction in this case.

In May 2007, the Veteran provided testimony at a Central Office hearing before the undersigned.  A transcript of the hearing is of record.

In a May 2009 decision, the Board denied service connection for PTSD; the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2010, the Veteran, through his attorney, and the Secretary of Veterans Affairs, submitted a Joint Motion for Remand (Motion).  In an Order also dated in May 2010, the Court granted the Motion, vacated the May 2009 Board decision, and remanded the case to the Board for further appellate review consistent with the basis of the motion.

In May 2010 and January 2011, the Board remanded the claim of service connection for PTSD for additional development.

In January 2011, the Board also remanded the issues of entitlement to an initial rating in excess of 30 percent for depressive disorder and entitlement to an effective date earlier than July 29, 2009, for the grant of service connection for depressive disorder for issuance of a statement of the case (SOC).

In a June 2012 rating decision, the RO granted service connection for PTSD with depressive disorder NOS and granted an increased rating of 50 percent from July 29, 2009, through September 26, 2011, 100 percent from September 27, 2011, through December 31, 2011, and 50 percent from January 1, 2012.

A June 2012 rating decision increased the rating for PTSD, to include depressive disorder from 30 percent to 50 percent disabling, effective July 29, 2009.  An evaluation of a 100 percent was assigned because of hospitalization over 21 days from September 27, 2011.  An evaluation of 50 percent was assigned from January 1, 2012.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In a December 2012 decision, the Board dismissed the claim for service connection for PTSD as moot because service connection was granted in a June 2012 rating decision.  The Board also noted in the "Introduction" that the Veteran did not perfect an appeal as to an initial rating in excess of 30 percent for depressive disorder and entitlement to an effective date earlier than July 29, 2009.

The Veteran appealed the Board's December 2012 decision to Court.  By Order dated in March 2013, the Court granted the Motion filed by counsel for the Veteran and counsel for the VA Secretary, vacating the Board's decision as to its finding in the "Introduction" that the Veteran did not perfect an appeal of the above issues, and remanding the matters to the Board for further proceedings consistent with the Motion. 

In October 2013, the Board granted appeals as to whether the Veteran timely perfected appeals for an increased rating for a psychiatric disability and for an earlier effective date for the grant of service connection for the psychiatric disability.  On granting those appeals, the Board remanded the issues of entitlement to an initial rating in excess of 50 percent for a psychiatric disability and entitlement to an effective date earlier than July 20, 2009, for the grant of service connection for a psychiatric disability.  

In May 2015, the RO awarded an earlier effective date for the grant of service connection for PTSD with depressive disorder, not otherwise specified.  A 50 percent evaluation was granted from May 14, 2004, to May 13, 2012.  On and after May 14, 2012, a 70 percent evaluation was assigned.  

In June 2015, the Veteran via representation submitted a Notice of Disagreement (NOD) disagreeing with the evaluations assigned from May 2004 and from May 2012, but not disagreeing with the effective date of service connection.  The Board finds that the appeal as to an earlier effective date for the grant of service connection for a psychiatric disorder has been satisfied.  The benefit sought has been granted, and the Veteran and his representative did not indicate any desire to appeal this decision.  

In the June 2015 NOD, the Veteran's representative also asserted that the Veteran's claim of entitlement to an increased rating for a psychiatric disorder should also include a claim of entitlement to a TDIU.  Shortly, thereafter, still in June 2015, VA received the Veteran's Application for Increased Compensation based on Unemployability.  As such, it follows that a request for a total disability rating based on individual unemployability (TDIU) was reasonably raised.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (providing that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part and parcel of a claim for an initial or increased rating for a disability).  Thus, this matter is on appeal as part and parcel of the Veteran's increased rating claim.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Regrettably, remand is necessary prior to adjudicating the Veteran's claim.  An examination was last conducted to assess the severity of the Veteran's psychiatric disorder in 2012.  Since then, he has been hospitalized for psychiatric symptoms.  In a December 2017 rating decision, the RO assigned a temporary evaluation of 100 percent, effective October 13, 2017, because of hospitalization over 21 days for psychiatric treatment.  In addition, the Veteran reported in a January 2018 statement that his service-connected psychiatric conditions had worsened.  In light of the Veteran's statements and this history, the Board finds that a current examination is needed.  See Snuffer v Gober, 10 Vet App. 400 (1997), Caffrey v Brown, 6 Vet App. 377 (1994).

Next, the issue of entitlement to a TDIU is inextricably intertwined with the remanded issue of entitlement to an increased rating for a psychiatric disorder.  Thus, the claim for an increased rating for the Veteran's psychiatric disorder must be readjudicated prior to the adjudication of the TDIU claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994).

Last, although VA treatment records have been added to the file, ongoing private treatment records should be obtained and added to the record as well.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the Veteran to identify all non-VA providers for all treatment for his service-connected disabilities.  The Veteran is to complete and return any releases necessary for VA to secure records of such treatment or evaluation that are not currently associated with the file.

2.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected PTSD with depressive disorder, not otherwise specified.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate Disability Benefits Questionnaire.  

The examiner is asked to identify and address how the symptoms and functional effects of the Veteran's service-connected disabilities impact his ability to work.

A clear rationale for all opinions should be provided. If the examiner is unable to provide any of the request opinions, he or she must provide an explanation for why that opinion cannot be provided.

3.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2012).




_________________________________________________
D. BREDEHORST
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



